332 F.2d 317
Melvin JACKSON, Appellant,v.UNITED STATES of America, Appellee.
No. 17807.
United States Court of Appeals District of Columbia Circuit.
Argued November 18, 1963.
Decided December 12, 1963.
Petition for Rehearing en Banc Denied May 25, 1964.

Appeal from the United States District Court for the District of Columbia; George L. Hart, Jr., District Judge.
Mr. Forbes W. Blair, Washington, D. C. (appointed by this court), for appellant.
Mr. John A. Terry, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and William H. Collins, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Before FAHY, WASHINGTON and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction of second degree murder. Able courtappointed counsel urges a number of contentions, which we have carefully considered. But we find no error affecting substantial rights. The judgment of the District Court will be


2
Affirmed.


3
Circuit Judge WRIGHT took no part in the consideration or decision of this case.